Appeal by the defendant from an order of the Supreme Court, Richmond County (Rooney, J.), dated June 29, 2001, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The People presented clear and convincing evidence sufficient to support the Supreme Court’s determination designating the defendant a level three sex offender under the Sex Offender *651Registration Act (see Correction Law § 168-n [3]; People v Hampton, 300 AD2d 641 [2002]; People v Stores, 300 AD2d 554, 555 [2002]; People v Wroten, 286 AD2d 189, 199 [2001]).
The defendant’s remaining contention is not properly before this Court. Prudenti, P.J., Smith, Goldstein and Crane, JJ., concur.